Mercure, J.
Appeal from an order of the Supreme Court (Ingraham, J.), entered September 29, 1995 in Chenango County, which partially granted plaintiffs’ motion for summary judgment.
Plaintiffs and defendants own adjoining residential parcels of real property in the Village of Bainbridge, Chenango County. As the result of a series of unfortunate incidents and continuing ill-will between the parties, plaintiffs commenced this action for, inter alia, a determination of the parties’ common boundary line. Following the receipt of unverified, nonresponsive and largely incomprehensible signed statements by defendants, plaintiffs moved for summary judgment. Supreme Court granted the motion to the extent of establishing the par*824ties’ common boundary line in accordance with a survey prepared on plaintiffs’ behalf and also ordering defendants to replace plaintiffs’ mailbox to its original location, to remove all boundary line obstructions and encroachments except for defendants’ encroaching garage and to cease and desist from their harassment of plaintiffs. Defendants appeal and we now affirm. Although lending some insight into the origins of defendants’ animosity, none of the papers submitted in opposition to the summary judgment motion raised a legitimate factual issue precluding Supreme Court’s partial grant of summary judgment.
Cardona, P. J., Casey, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, with costs.